OPINION
PER CURIAM
This is an appeal from an order of the Common Pleas Court, overruling the plaintiff’s motion to correct the return of the sheriff of an order of sale and confirming the sale to the purchaser, shown in the return.
The motion to correct the return raised the issue of whether it was the plaintiff or the person shGwn by the sheriff’s return, if either, or both, who bid in the property.
The court overruled the motion to correct the return, saying: “The motion will- be overruled for the reason that the original record as returned by the sheriff to the clerk was changed without any authority from this court.”
It will be seen that the issue raised was not decided.
The order is therefore reversed, and the cause remanded with instructions to determine who, if anyone, was the successful bidder at the sheriff’s sale.
After that issue has been determined, the court should determine, in the exercise of a sound discretion, whether the sale to such bidder should be confirmed, or another order of sale issue.
ROSS, PJ, HAMILTON and MATTHEWS, JJ, concur.